Citation Nr: 1539843	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1975. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a December 2012 Travel Board hearing.  A copy of the transcript is associated with the file.

These matters were remanded by the Board in August 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A left ear hearing loss disability was noted upon entry into service, as a result the presumption of soundness does not apply with respect to his left hearing loss disability.

2.  The preponderance of the evidence is against a finding that the Veteran's pre-existing left ear hearing loss disability was permanently worsened during or as a result or consequence of his service beyond its natural progression.
3. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed right ear hearing loss disability is etiologically related to a disease, injury, or event in service.
 
4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).
 
3.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in August 2014.  The Board instructed the RO to: (1) determine if the Veteran had received any other relevant treatment, either private or VA, that may be relevant to his claims, to include January 1981 to December 1981 records from the Temple VAMC; (2) schedule the Veteran for appropriate VA examinations; and (3) readjudicate the issues.  

VA sent a September 2014 letter to the Veteran requesting information on additional treatment.  VA attempted to obtain records from the Temple VAMC, but was informed they do not exist.  The Veteran was scheduled for and attended October 2014 VA audio examinations.  The issues were readjudicated in an August 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by an August 2009 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the October 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded VA examinations most recently in October 2014.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Service Connection Generally

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss or tinnitus, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)).

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153  applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C.A. § 1153, and its implementing VA regulation, 38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

Concerning this, mere temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402   (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Left Ear

The Veteran's October 2014 VA audiological examination confirms the presence of a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  As a result, Shedden requirement (1) is met.

The Veteran contends that he was exposed to hazardous noise in service, which the Board finds to be consistent with his military occupational specialty.  As a result, in-service noise exposure is conceded and thus Shedden requirement (2) is met.  

The Veteran's August 1972 enlistment examination documents the following puretone thresholds for the left ear:


HERTZ

500
1000
2000
3000
4000
LEFT
15
5
5
15
45

As a result, the Board finds that a left ear bilateral hearing loss disability was noted upon entrance into service.  Consequently, there is no presumption of soundness as to his left ear hearing loss upon entrance into service.  He therefore has to show a permanent or chronic worsening of this pre-existing hearing loss due to the noise exposure he had during his service.  

At the Veteran's October 2014 VA audio examination, the examiner concluded that the Veteran's left ear hearing loss did pre-exist service, and that it was not aggravated beyond normal progression in the military.  The examiner provided the following rationale: 

A moderate hearing loss was suggested at 4000Hz, only, on his enlistment exam.  A whisper test was completed at separation which does not provide a calibrated or frequency-specific assessment of hearing.  No report of hearing loss or hearing difficult was found on any other documents in the service treatment records.  There is no evidence to suggest that hearing loss was aggravated by military service.
 
There is no other medical evidence dating from service or from the first year after separation from service, thus there is no medical evidence suggesting his left ear hearing loss increased while in service.  The Veteran denied any ear trouble upon separation.

To reiterate, independent medical evidence generally is needed to support a finding that documented pre-existing hearing loss increased in severity during service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466, 470-71   (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  This is especially true when, as here, the type of condition at issue and being claimed is not the type that is readily amenable to probative lay comment regarding its appropriate diagnosis, attendant symptoms, and etiology.  Here, there simply is no such supporting medical evidence. 

To the contrary, the only medical evidence addressing this determinative issue of etiology, including in terms of whether the Veteran's military service exacerbated any pre-existing hearing loss, is unfavorable to this claim.  The October 2014 VA examiner specifically considered the Veteran's entire claims file and came to the conclusion that his pre-existing left ear hearing loss was not aggravated by his military service.

The favorable evidence of a link between in-service noise exposure and the aggravation of the Veteran's current left ear hearing loss disability consists solely of the Veteran's current assertions.  In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of an aggravation of his pre-existing left ear hearing loss disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left ear hearing loss disability, including the difference between a flare-up and a permanent worsening of a disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to the in-service aggravation of his left ear hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own left ear hearing loss claim are not competent.

In sum, there simply is no supporting medical evidence concerning the claimed relationship between the Veteran's left ear sensorineural hearing loss and any disease, injury or event, especially acoustic trauma, which occurred during his military service.  As such, his claim of entitlement to service connection for left ear hearing loss must be denied because the preponderance of the evidence is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear 

The Veteran's October 2014 VA audiological examination confirms the presence of a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  As a result, Shedden requirement (1) is met.

As previously noted, the Board has conceded in-service noise exposure, and as a result, Shedden requirement (2) is met.  

The Veteran's service enlistment examination in August 1972 contains the following pure tone thresholds for the right ear:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
5


 The Veteran's November 1974 separation examination did not document pure tone thresholds, but instead used the whisper voice test, on which the Veteran scored 15/15 bilaterally.  

It appears that speech recognition testing was not performed at either examination. The remainder of his service treatment record does not show any complaints, treatment, or diagnosis of hearing loss.  The Veteran denied any ear trouble upon separation. 

The first objective evidence of a right ear hearing loss disability under the criteria contained in 38 C.F.R. § 3.385 appears to be a May 2007 audiological consult.  The October 2014 VA examiner concluded that the Veteran's current right ear hearing loss disability was less likely than not related to his military service, explaining:

The Veteran....reported military noise exposure from service on flight decks as a guard.  After military separation, the Veteran worked in "drywalling" for 30 years.  The service treatment records were reviewed.  Hearing was within normal limits at enlistment for the right ear.  No other audiograms were found in the service treatment records.  The separation exam noted a whisper test (15/15) which does not provide a frequency-specific or calibrated assessment of hearing.  No notations of hearing loss or hearing difficulty were found in service treatment records.  The Veteran's current hearing loss is suggestive of hearing loss resultant from noise exposure and possible effects of again on hearing (presbycusis).  With his long history of occupational noise exposure, the hearing loss is likely a result of his 30-year career as a drywaller. 

The September 2011 VA examiner stated that he could not conclude whether the Veteran's right ear hearing loss was the result of military service without resorting to mere speculation.

There are no private or VA treatment records showing treatment for hearing problems before May 2007, over 30 years after service, nor have any clinicians attributed the Veteran's right ear hearing loss disability to his military noise exposure. 
The available medical evidence does not establish a connection between the Veteran's right ear hearing loss disability and the Veteran's active military service. The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between in-service noise exposure and current right ear hearing loss disability consists solely of the Veteran's current assertions.  As noted, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between either his current right ear hearing loss disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right ear hearing loss disability, given that a diagnosis requires testing under 38 C.F.R. § 3.385.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his right ear hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own right ear hearing loss claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a right ear hearing loss disability continually since service.  However, the first post-service evidence of complaint, or treatment for, a right ear hearing loss disability is 2007, approximately 32 years after the Veteran left service.

While the Veteran is competent to report difficulty hearing over the years since service, the Board notes that hearing loss was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a right ear hearing loss disability since service are not credible.  The lack of complaints or diagnosis of hearing loss disability at service separation followed by decades without complaints of hearing loss contradict any current assertion that his current right ear hearing loss disability were initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service. 

Therefore, while there is some favorable evidence, primarily the Veteran's lay statements regarding continuity, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that do not establish an etiological link between current right ear hearing loss disability and active military service.  The medical opinion outweighs the Veteran's lay contention that he noted a decrease in hearing acuity following exposure to hazardous noise and that such decrease remained chronic and continuous following his service discharge.  In the absence of additional evidence from the examination for which the Veteran failed to report, the probative value of the Veteran's report that he had right ear hearing loss at the end of his service, and chronically thereafter, is less than the probative value of the medical opinions rendered by qualified health care providers. 

The Board appreciates the Veteran's contentions and statements related to his right ear hearing loss.  However, the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence of record shows a current right ear hearing loss disability, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.

Tinnitus

The Veteran contends that he has tinnitus due to his significant noise exposure during service.  As noted, exposure to in-service noise is conceded.

First, the Board finds that the October VA audiological examination documents a current diagnosis of tinnitus.  As a result, the question that remains before the Board is whether the Veteran's tinnitus was caused or worsened by his military service. 

A review of the service treatment records show no complaints of tinnitus.  The Veteran denied any ear trouble upon separation from service.

The October 2014 VA examiner found that the Veteran's tinnitus was less likely than not related to his military service.  In reaching this conclusion, the examiner relied heavily on post-service noise exposure. 

The Veteran has consistently alleged, including at his October 2014 VA audiological examination, December 2012 Travel Board hearing, and May 2007 audiological consult, that his tinnitus began sometime during service.  While the examiner notes that the Veteran was unable to provide a specific time of onset or a specific event that caused his tinnitus, the Board finds this to be immaterial with respect to the credibility of the Veteran's contention.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.  Tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  As the Board has no reason to doubt his exposure to hazardous noise while in service, his exposure is conceded. 

As noted, the October 2014 VA examiner found that the Veteran's tinnitus is less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based largely on the lack of documentation of tinnitus in service and post-service noise exposure.  The examiner acknowledges the Veteran's contention that his tinnitus began in service, but does not seem to provide the Veteran's account much weight.

The Board finds the statements of the Veteran with respect to the onset of his tinnitus to be both credible and of significant probative value as they are competent lay observations of the onset of the Veteran's tinnitus.

Thus, the Board finds that despite the negative VA examination report, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  The Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .



ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


